Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2018

                                     No. 04-18-00132-CV

                 IN THE INTEREST OF T.M.A. AND Y.C.A, CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01798
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                        ORDER
       In this parental rights termination case, Appellant filed his notice of appeal on March 1,
2018. After this court granted Appellant’s first motion for extension of time, the brief was due
on May 1, 2018. On the extended due date, Appellant filed a second motion for a twenty-day
extension of time to file the brief until May 21, 2018.
       Appellant’s motion is GRANTED. Appellant father’s brief is due on May 21, 2018.
     NO FURTHER MOTIONS FOR EXTENSION                                OF    TIME     TO     FILE
APPELLANT’S BRIEF WILL BE GRANTED.
        We remind appellate counsel and the State that the child’s “need for permanence is the
paramount consideration for the child’s present and future physical and emotional needs.” See
Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas
1995, no writ). This court must render its decision “with the least possible delay,” and any
further delays will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163
S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)); see also
TEX. R. JUD. ADMIN. 6.2(a) (180 day disposition requirement).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court